Citation Nr: 0903866	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability, to include on a secondary basis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for generalized anxiety disorder, prior to December 
6, 2007.

3.  Entitlement to an initial evaluation in excess of 50 
percent for generalized anxiety disorder, from December 6, 
2007.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that denied service connection for a stomach 
disability.  In addition, the RO granted service connection 
for generalized anxiety disorder, and assigned a 30 percent 
evaluation for it, effective October 23, 2003.  The veteran 
disagreed with the assigned rating.  Based on the receipt of 
additional evidence, in April 2008, the RO assigned a 50 
percent evaluation for generalized anxiety disorder, 
effective December 6, 2007.

The Board notes that a supplemental statement of the case 
dated April 2008 addressed the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  A May 2008 statement from the 
veteran's representative constitutes a substantive appeal 
regarding this matter and, accordingly, this matter will be 
considered in this decision.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings pertaining to a stomach disorder.  

2.  A diagnosed stomach disorder was not documented on recent 
VA examination.  

3.  Prior to December 6, 2007, the veteran's psychiatric 
disability was manifested by frequent panic attacks, 
occasional flat affect, difficulty with concentration, a lack 
of motivation, and difficulty with interpersonal 
relationships.

4.  From December 6, 2007, the veteran's psychiatric 
disability is manifested by chronic suicidal ideation, some 
symptoms of dissociation, and worsening panic and depression.

5.  The veteran has work experience as a carpenter, and 
completed high school.  He last worked in 2000.

6.  The veteran's service-connected disability is not so 
severe as to prevent him from engaging in employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  A stomach disability was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310(a) (2008).

2.  The criteria for an initial evaluation of 50 percent for 
generalized anxiety disorder, effective October 23, 2003, 
have been more nearly approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9400 (2008).

3.  The criteria for an initial evaluation of 70 percent for 
generalized anxiety disorder, effective December 6, 2007, 
have been more nearly approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9400 (2008).

4.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a November 2003 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
January 2008 letter furnished the necessary information 
regarding the veteran's claim for a total rating.  In 
addition, a March 2006 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of impairment for his claimed condition, and the 
effect that the conditions have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  This letter also advised the appellant of 
the evidence needed to establish an effective date.  The case 
was last readjudicated in May 2008.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the initial award of service 
connection.  As noted above, the November 2003 letter 
provided VCAA compliant notice on the veteran's claim for 
service connection.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b), 
(2008).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA and private medical records, VA 
examination reports, Social Security Administration records, 
and the testimony of the veteran and his spouse at a hearing 
before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, describing his symptoms 
and their impact on his activities in testimony and providing 
medical evidence.  Thus, the veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings.  Private medical 
records disclose that the veteran was afforded an abdominal 
ultrasound in December 2001.  At that time, a history of 
abdominal distension was reported.  Duodenitis was noted 
following an esophagogastro-duodenoscopy in September 2002.  
Peptic ulcer disease and reflux were also noted that month.  
It was reported that the veteran was on medication.  An 
assessment of irritable bowel was indicated in October 2002.

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records.  The 
Board acknowledges that the veteran reported nausea in 
December 1969, but it was specifically noted that he was not 
experiencing any vomiting.  The remainder of the service 
treatment records are negative for complaints or findings 
concerning a stomach disorder.  The abdomen and viscera were 
evaluated as normal on the separation examination in August 
1970.

It is significant to point out that the initial clinical 
evidence of any complaints pertaining to the stomach were 
more than 30 years following the veteran's discharge from 
service.  It must also be observed that when the veteran 
reported epigastric pain, nausea and vomiting in September 
2002, it was indicated that these symptoms had been present 
for months.  

When he was examined by the VA in March 2008, the veteran 
complained of some discomfort at times in the epigastric 
area.  He was unable to explain anything significantly.  An 
examination of the abdomen was completely normal.  The 
examiner concluded that the examination of the 
gastrointestinal tract was completely normal and the veteran 
had no evidence of any abnormalities.  He noted that the 
veteran's symptomatology was very hazy, did not fall into any 
particular pattern of diagnosis and that, if anything sounded 
like abdominal muscle wall cramping.  The examiner noted that 
he was on Nexium in the past for gastroesophageal reflux 
which has cleared up.  The examiner noted that the veteran's 
weight is stable and that he has no symptomatology related to 
any abnormal gastric tests or situation.  The examiner 
further opined that the veteran had no symptomatology related 
to any abnormal gastric tests or situation and he could not, 
therefore state in any way that a stomach condition could be 
affected by the veteran's psychiatric disability.

The only evidence supporting the veteran's claim consists of 
his allegations regarding the existence of a stomach 
disability.  In contrast, the medical findings on examination 
fail to demonstrate that such a condition currently exists.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute disability for which service 
connection may be granted. Sanchez- Benitez v. West, 13 Vet. 
App. 282, 285 (1999) appeal dismissed in part, and vacated 
and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  In the absence of a current 
identifiable stomach disorder identified at any point during 
the course of the claim to support his vague complaints of 
pain, there is no reasonable basis to establish service 
connection.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for a stomach disability.



	II.  Higher initial rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for generalized anxiety 
disorder, the Board must evaluate the relevant evidence since 
the effective date of the awards; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 100 percent evaluation is warranted for generalized anxiety 
disorder with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation is warranted if there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is warranted if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.  Diagnostic Code 9400.

On factor for consideration is the Global Assessment of 
Functioning (GAF) score.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A score of 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. §§ 
4.125 and 4.126 (2008).  The Board is cognizant that a GAF 
score is not determinative by itself.

The initial question is whether a rating in excess of 30 
percent is warranted for generalized anxiety disorder, prior 
to December 6, 2007.  VA treatment notes from November 2003 
note the veteran complaining of sleep disturbance, constant 
anxiety, difficulty with concentration, a lack of motion and 
difficulty with interpersonal relationships.  A flat affect 
was noted during one session.  Another November 2003 
treatment report noted that the veteran had suicidal feelings 
at times but would never act on it because it would displease 
God.

The veteran was treated in a Vet Center in February 2004 and 
it was noted that he had no delusions or hallucinations, or 
evidence of disorganized thinking.  Additional records from 
the Vet Center reveal that a mental status evaluation in 
February 2004 revealed sleep disturbance and low energy 
level, although he exercises three times per week and feels a 
little bit better.  It was noted he has had suicidal thoughts 
but no plan, and has had homicidal thoughts but feels "we 
must forgive one another."  Records from that date also note 
that veteran used to get in physical and verbal altercations, 
but his 20 years of reading the bible help him control his 
actions.  He also noted a loss of interest and motivation to 
engage in interaction with friends and family, and has 
difficulty with attention, concentration and memory.  It as 
also noted that the veteran fidgeted quite a bit during the 
examination.  The diagnoses were rule out post-traumatic 
stress disorder and major depressive disorder.  The GAF score 
was 42.  A May 2004 treatment note revealed that the veteran 
had "no serious [suicidal ideation]."  

When he was examined by the VA in September 2004, it was 
noted that the veteran was neatly groomed, and there were no 
signs of any deficits in orientation, memory, language 
function or other cognitive-type functions.  He had never 
been known to make suicidal gestures and there was no history 
of hallucinations or delusions.  The examiner commented that 
the veteran had a serious problem with anxiety which was a 
source of mild to moderate emotional impairment.  It was 
noted that the veteran goes on vacation, to the movies and to 
restaurants.  It was noted he recently went to a church 
convention and to a restaurant for dinner.  The pertinent 
diagnosis was generalized anxiety disorder, and a GAF score 
of 60 was assigned.  

In a January 26, 2006 statement, the veteran's therapist and 
psychiatrist at the Vet Center related that the veteran was 
very depressed due to his declining health.  They noted that 
the veteran was comfortable when he was alone, and that he 
had daily panic attacks.  He maintained that on some days he 
did not want to live.  It was also noted that he felt 
suicidal almost daily, although he had no plans.  The 
diagnosis was PTSD, and the GAF score was 35.  

The May 2006 VA psychiatric examination showed that he 
reported ongoing difficulties with sleep disturbance, memory 
problems and frequent panic attacks.  A mental status 
evaluation revealed that he was tense and slightly depressed.  
The examiner noted that the veteran had symptoms of 
avoidance, hyperarousal, panic attacks, anxiety and 
difficulty being around crowds.  He denied any overt 
psychotic symptoms and denied any current suicidal ideation 
or inappropriate behavior.  It was noted that he goes to the 
recreation center four times a week, spends time with a 
church group during the week, and occasionally spends time 
with his friend.  GAF score assigned was 54.

The Board acknowledges that the GAF scores have fluctuated, 
ranging from as low as 35 in January 2006, to a high of 60 in 
September 2004.  These scores reflect the varying symptoms 
the veteran has exhibited during the course of his claim.  
The Board concludes that the findings recorded in the 
evidence dating prior to December 6, 2007 more closely 
approximate the criteria for a 50 percent evaluation, but no 
higher, for generalized anxiety disorder.  38 C.F.R. § 4.7.  
He does not have near continuous panic which affects his 
ability to function independently, as he is able to go to a 
recreation center to work out frequently, gets his son off to 
school, and maintains some interpersonal relationships with 
church members and family.  Such also preponderates against a 
finding of an inability to establish and maintain personal 
relationships or difficulty in adapting to stressful 
circumstances.  Nor does he manifest neglect of personal 
hygiene.  While a history of altercations has been noted, the 
records indicate that he has adopted measures such as reading 
the bible to control his anger.  Finally, while suicidal 
thoughts have been noted, the veteran has never had any 
intent or plan, and such has been described as not serious by 
his by his treatment provider.  Indeed, none of the medical 
evidence reflects his treating providers are concerned about 
his mentioning such.  Thus, his reference to such thoughts 
does not reflect symptomatology which results in occupational 
or social impairment so as to warrant a 70 percent 
evaluation.  

The remaining issue to be determined is whether a rating in 
excess of 50 percent is warranted from December 6, 2007.  The 
evidence supporting the veteran's claim includes his 
statements and some medical findings.  The veteran's Vet 
Center therapist and psychiatrist reported in a December 6, 
2007 statement that the veteran had daily panic attacks and 
mood swings that had caused friction at home.  There was much 
evidence of disorganized thinking with deteriorating 
concentration problems.  They also asserted that he had 
suicidal ideation, and noted the following month that the 
veteran had severe anxiety and compounding memory problems.  
He had serious symptoms, and his social impairment levels had 
increased over the previous year.  There were communication 
problems at home and constant friction with his wife that 
left him with a flattened affect most of the time.  It was 
further reported that his symptoms aggravated his sleep 
routine and caused nightmares.  The veteran displayed no 
enthusiasm, interests or motivation to complement his daily 
activities.  A GAF score of 45 was assigned.  

The veteran was again afforded a VA psychiatric examination 
in March 2008.  He reported nightmares occurring once per 
week, and that he would wake up agitated, in a cold sweat and 
anxious.  He also stated he had frequent panic attacks, as 
well as feelings of hopelessness, sadness, worthlessness, low 
energy and low motivation.  He related that he had 
experienced suicidal thoughts every week and that he had 
racing thoughts and agitation.  On mental status evaluation, 
the veteran was able to recall 3 of 5 objects after a delay.  
The examiner commented that the veteran's symptoms of 
depression and anxiety had worsened since the May 2006 VA 
examination, and noted that they were severe.  She added that 
the veteran experienced some symptoms of dissociation and 
that he isolated himself socially.  A GAF score of 45 was 
assigned.

Based on these findings, the Board will resolve all doubt in 
the veteran's favor and find that his symptoms more nearly 
approximate the criteria for a 70 percent evaluation for 
generalized anxiety disorder, effective December 6, 2007, the 
date of the Vet Center report.  However, there is no basis 
for a 100 percent rating.  In this regard, the Board notes 
that the March 2008 VA examination showed no evidence of 
gross impairment in though processes or communication, and he 
related well during the interview.  The veteran was able to 
maintain personal hygiene.  While some memory impairment has 
been noted, such has not been reported to be so significant 
that he forgets the names of close relatives.  The records 
fails to show hallucinations or delusions at any time, and 
neither the examiners nor the treatment providers indicate 
that there is a persistent danger of the veteran hurting 
himself or others, despite repeated references to suicidal 
ideation.  The Board concludes, accordingly, that the 
preponderance of the evidence supports a 70 percent 
evaluation, but no higher, for generalized anxiety disorder, 
effective December 6, 2007.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the veteran's generalized anxiety disorder.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


	III.  Total rating due to unemployability

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  In determining whether an 
appellant is entitled to a TDIU rating, neither appellant's 
non-service-connected disabilities nor advancing age may be 
considered.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disability, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, prior to December 
6, 2007, the veteran did not meet the schedular standards 
under 38 C.F.R. § 4.16(a), and there is no competent evidence 
that he is unemployable due solely to his service-connected 
disabilities.  

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.  

The record discloses that the veteran completed high school 
and that he has work experience as a carpenter.  He last 
worked in 2000.

As noted above, the veteran has been granted service 
connection for generalized anxiety disorder, evaluated as 30 
percent disabling from October 23, 2003; 50 percent disabling 
from January 26, 2006; and 70 percent disabling from December 
6, 2007.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  As noted above, the 
recent VA psychiatric examination demonstrated that the 
veteran has severe symptoms of anxiety and depression.  It 
was reported that the veteran had been fired many times from 
jobs because of his anger.

The evidence against the veteran's claim includes the medical 
findings on examination.  Initially, it is significant to 
point out that the retired from his job in 2000 due to his 
back condition, a disability for which service connection is 
not in effect.  When examined by the VA in May 2006, the 
veteran stated that it would be too stressful for him to 
work, both physically and emotionally.  Thus, it is clear 
that even the veteran is not attributing his inability to 
work solely to his service-connected psychiatric disability.  
In addition, following the March 2008 VA psychiatric 
examination, the examiner opined that the veteran retained 
the emotional and cognitive abilities to work in a limited 
setting with loose supervision and low stress.  He was also 
afforded a general medical examination at that time and it 
was similarly concluded that his service-connected disability 
did not render him unemployable.  Thus, the only medical 
opinions of record show that the veteran is not precluded 
from working by his psychiatric disability.

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected generalized anxiety disorder is not shown 
to be so severe as to preclude all forms of gainful 
employment.  The Board emphasizes that there is no competent 
medical evidence of record demonstrating that the veteran is 
unemployable solely due to his service-connected disability.  
The Board finds that the medical evidence of record is of 
greater probative value than the statements of the veteran.  
Thus, the preponderance of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disability.


ORDER

Service connection for a stomach disability is denied.

A rating of 50 percent for generalized anxiety disorder, 
effective October 23, 2003, is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.

A rating of 70 percent for generalized anxiety disorder, 
effective December 6, 2007, is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.

A total rating based on individual unemployability due to 
service-connected disability is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


